Case 20-10885-elf       Doc 27   Filed 05/05/20 Entered 05/05/20 10:36:33            Desc Main
                                 Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                        :
                                                :
           Jami L. Lemerise                     :       Case No.: 20-10885(ELF)
                                                :
           Debtor (s)                           :       Chapter 13


       MOTION TO AVOID A JUDICIAL LIEN PURSUANT TO 11 USC 522(f)


           Jami L. Lemerise hereinafter referred to as “Debtor” moves this Honorable Court

  for an Order Avoiding the Judicial Lien held by Sterling Jewelers, Inc. and in support

  thereof aver as follows:

           1.     Debtor filed a Chapter 13 Bankruptcy on or about February 13, 2020.

           2.     This Motion is filed pursuant to 11 USC § 522(f) to avoid and cancel a

  judicial lien held by Sterling Jewelers, Inc. on the real property known as and located at

  820 Avenue F, Langhorne, Pennsylvania 19047 (hereinafter referred to as “the

  property”).

           3.     Sterling Jewelers, Inc. obtained a judgment against the Debtor stemming

  from the case numbered 2017-01901 in Bucks County, Pennsylvania. A true and correct

  copy of the judgment is attached hereto, incorporated herein and labeled as “Exhibit A.”

           4.     The judgment was entered and damages were assessed at $1,699.19 in

  favor of Sterling Jewelers, Inc.

           5.     The property is the Debtor’s residence and at the time of filing had a value

  of $193,600.00 without deducting any reasonable and necessary costs for a potential sale,

  as evidenced by a fair market valuation. Attached hereto, incorporated herein and labeled

  as “Exhibit B” is a fair market valuation of the residence.
Case 20-10885-elf     Doc 27      Filed 05/05/20 Entered 05/05/20 10:36:33             Desc Main
                                  Document      Page 2 of 2



         6.      The Debtor’s residence is encumbered by a mortgage of $217,565.05 held

  by M&T Bank. A true and correct copy of the relevant portion of the mortgagee’s proof

  of claim is attached hereto, incorporated herein and labeled as “Exhibit C.”

         7.      Under 11 U.S.C § 522 (f)(2)(A) “a lien shall be considered to impair an

  exemption to the extent that the sum of…(i) the lien; (ii) all other liens on the property;

  and (iii) the amount of the exemption that the debtor could claim if there were no liens on

  the property; exceeds the value that the debtor’s interest in the property would have in the

  absence of any liens.”

         8.      The aforementioned judicial lien impairs the Debtor’s exemption on her

  residence, and is otherwise unsecured based on the value of the Debtor’s residence.

         WHEREFORE, the Debtor requests an Order avoiding the judicial lien on

  Debtor’s residence and for such additional or alternative relief as may be just and proper.



  Dated: May 5, 2020                                    /s/Brad J. Sadek, Esq
                                                        Brad J. Sadek, Esq.
                                                        Sadek and Cooper Law Offices
                                                        Attorney for Debtor
                                                        1315 Walnut Street
                                                        Suite #502
                                                        Philadelphia, PA 19107
